DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
In the Remarks filed November 23, 2020, Applicant elected species (7) from Group A. However, Applicant did not elect a species from Group B. Applicant is courteously requested to elect a single species from Group B infra. The previous groupings are copied below.
Election of Species
At least claims 1 and 27 are generic to the following disclosed patentably distinct species:
Species of ionic group-containing reactive compound (please elect one):
AMPS (Spec.1 ¶ 60; FIG. 2);
a combination of APTAC and DADMAC (Spec. ¶ 76; FIG. 4);
1-vinyl imidazole (Spec. ¶ 42);
vinyl pyridine (id.);
vinyl phosphonic acid (id.); or
sodium-4-vinylbenzenesulfonate (id.)
vinyl sulfonic acid and sodium vinyl sulfonate (SVS) (id.; see also ¶ 36).
Species of non-ionic group-containing reactive compound (please elect one):
methylene bis acrylamide (Spec. ¶ 42);
2-(dimethylamino)ethyl methacrylate (id.);
1,4-butanediol divinyl ether (id.).
The species are independent or distinct because the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above: because at least the species or groupings of patentably indistinct species have (1) a separate classification thereof, (2) a separate status in the art, and/or (3) a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEIDI KELLEY can be reached on 571-270-1831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 Specification filed March 15, 2019 (“Spec.”).